 



Exhibit 10.8
THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
December 1, 2006, by and between DIONEX CORPORATION, a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
 
RECITALS
 
WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of November 13, 2000, as amended from time to time (“Credit Agreement”).
 
WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:
 
1. The first paragraph on page 1 of the Agreement is hereby deleted in its
entirety, and the following substituted therefor:
 
“THIS AGREEMENT is entered into as of November 13, 2000, by and between DIONEX
CORPORATION, a Delaware corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”).”
 
2. Section 1.1(a) is hereby amended by deleting “December 31, 2006” as the last
day on which Bank will make advances under the Line of Credit, and by
substituting for said date “December 31, 2009,” with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of
December 1, 2006 (which promissory note shall replace and be deemed the Line of
Credit Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.
 
3. The following is hereby added to the Credit Agreement as Section 1.4:
 
“SECTION 1.4.  COLLECTION OF PAYMENTS.  Borrower authorizes Bank to collect all
interest and fees due under the Line of Credit by charging Borrower’s deposit
account number 4496-876350 with Bank, or any other deposit account maintained by
Borrower with Bank, for the full amount thereof. Should there be insufficient
funds in any such deposit account to pay all such sums when due, the full amount
of such deficiency shall be immediately due and payable by Borrower.”


-1-



--------------------------------------------------------------------------------



 



  4.   Section 2.1 is hereby deleted in its entirety, and the following
substituted therefor:

 
“SECTION 2.1.  LEGAL STATUS.  Borrower is a corporation, duly organized and
existing and in good standing under the laws of the State of Delaware, and is
qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all jurisdictions in which such qualification or
licensing is required or in which the failure to so qualify or to be so licensed
could have a material adverse effect on Borrower.”
 

  5.   Section 5.6 is hereby deleted in its entirety, and the following
substituted therefor:

 
“SECTION 5.6.  ACQUISITIONS AND MERGERS.  Acquire (i) all or substantially all
of the assets of, or (ii) any equity securities in, any other entity, or merge
into or consolidate with any other entity, without the prior written consent of
Bank if the aggregate consideration to be paid by Borrower (whether in cash,
stock or otherwise) in connection with any such acquisition or merger (or series
of related acquisitions and/or mergers) exceeds $50,000,000.00, provided
however, that (x) Borrower shall be the surviving entity in any merger or
consolidation, (y) each entity whose assets or equity securities are acquired by
Borrower, or which merges into or consolidates with Borrower, shall be engaged,
at the time of the applicable transaction, in substantially the same business as
Borrower, and (c) the consent of Bank, when required hereunder, shall not be
unreasonably withheld or delayed.”
 
6.      Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
 
7.      Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.
 

     
DIONEX CORPORATION   WELLS FARGO BANK,
  NATIONAL ASSOCIATION      
By: 
/s/  Craig McCollam


Craig McCollam
Chief Financial Officer
 
By: 
/s/  Shirley Guillen


Shirley Guillen
Relationship Officer



-2-